Case 8:17-cv-01422-JVS-DFM Document 174 Filed 06/19/20 Page 1 of 3 Page ID #:13631



     1 James R. Hawkins (SBN 192925)
          james@jameshawkinsaplc.com
     2 Christina M. Lucio (SBN 253677)
          christina@jameshawkinsaplc.com
     3 Mitchell J. Murray (SBN 285691)
          mitchell@jameashawkinsaplc.com
     4 JAMES HAWKINS APLC
       9880 Research Drive, Suite 200
     5 Irvine, CA 92618
       Tel: (949) 387-7200
     6 Fax: (949) 387-6676
     7 Attorneys for Plaintiffs MANUEL VIGUERAS and
       GENNY VASQUEZ, on behalf of themselves and all
     8 others similarly situated
     9
                       IN THE UNITED STATES DISTRICT COURT
    10
             CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
    11
       MANUEL VIGUERAS, on behalf of         Case No: 8:17-cv-01422-JVS (DFMx)
    12 himself individually and all others
       similarly situated,                   [Originally Orange County Superior Court
    13
                           Plaintiff,        Case No.: 30-2017-00931770-CU-OE-
    14                                       CXC]
             v.
    15                                       Assigned to Hon. James V. Selna
       RED ROBIN INTERNATIONAL,
    16 INC. WHICH WILL DO BUSINESS
       IN CALIFORNIA AS RED ROBIN            NOTICE OF MOTION AND
    17 BURGER SPIRITS EMPORIUMS, a           PLAINTIFFS’ MOTION FOR
       Nevada corporation; and DOES 1        PRELIMINARY APPROVAL OF
    18 through 100, inclusive,               CLASS AND REPRESENTATIVE
                                             ACTION SETTLEMENT
    19                   Defendants.
    20                                       Hearing Date:      July 20, 2020
                                             Hearing Time:      11:00 a.m.
    21                                       Courtroom:         10C
    22                                       Complaint Filed:   July 14, 2017
                                             Trial Date:        February 25, 2020
    23
    24
    25
    26
    27
    28


          NOTICE OF MOTION AND PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:17-cv-01422-JVS-DFM Document 174 Filed 06/19/20 Page 2 of 3 Page ID #:13632



     1   TO ALL INTERESTED PARTIES AND TO THEIR ATTORNEYS OF
     2   RECORD:
     3        NOTICE IS HEREBY GIVEN that on July 20, 2020 at 1:30 p.m. before the
     4 Honorable James V. Selna in Courtroom 10C of the United States District Court for
     5 the Central District of California, located at 411 West 4th Street, Santa Ana,
     6 California 92701, Plaintiffs MANUEL VIGUERAS and GENNY VASQUEZ
     7 (“Plaintiffs”), on behalf of themselves and all others similarly situated, will, and
     8 hereby do, move this Court for an Order which has the effect of doing the following:
     9         1)     Granting preliminary approval of the proposed settlement set forth in
    10 the Joint Stipulation of Class and Representative Action Settlement (“Settlement
    11 Agreement”) attached as Exhibit 1 to the Declaration of Christina M. Lucio;
    12         2)     Granting the filing of the Consolidated Amended Complaint attached
    13 as Exhibit A to the Settlement Agreement as stipulated by the Parties;
    14         3)     Approving the Notice Packet attached as Exhibits B, C, and D to the
    15 Settlement Agreement, to be sent to the Settlement Class which will advise them of
    16 the pendency and nature of the actions, the proposed Settlement, the schedule and
    17 procedure for participating in the Settlement, the claims to be released, the schedule
    18 and procedure for filing requests for exclusion from the Settlement or objections to
    19 the Settlement, if any, and of the final approval hearing date.
    20         4)     Setting a Final Fairness Hearing to consider Final Approval of the
    21 proposed Settlement; and
    22         5)     Setting a hearing date and briefing schedule to consider Plaintiffs’
    23 Motion for an Award of Attorneys’ Fees, Costs and Class Representatives
    24 Enhancement Payments, to be held concurrently with the Final Fairness Hearing.
    25         This motion is made on the grounds that Plaintiffs and Defendant RED
    26 ROBIN INTERNATIONAL, INC. have reached a proposed settlement which they
    27 believe to be fair, reasonable and adequate and in the best interests of the Settlement
    28 Class and the Parties.

           NOTICE OF MOTION AND PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                    OF CLASS AND REPRESENTATIVE ACTION SETTLEMENT
                                            1
Case 8:17-cv-01422-JVS-DFM Document 174 Filed 06/19/20 Page 3 of 3 Page ID #:13633



     1         This motion is based on this Notice Motion, Memorandum of Points and
     2 Authorities in Support thereof, Declaration of James R. Hawkins, Declaration of
     3 Christina M. Lucio, the Settlement Agreement and its exhibits, and the Proposed
     4 Order Granting Preliminary Approval of the Class and Representative Action
     5 Settlement, filed and served herewith and any other documents or evidence which the
     6 Court may consider to rule on this motion
     7                                  Respectfully submitted,
     8   Dated: June 19, 2020           JAMES HAWKINS APLC
     9
                                        By:   /s/Christina M. Lucio
    10                                        James R. Hawkins, Esq.
                                              Christina M. Lucio, Esq.
    11                                        Mitchell J. Murray, Esq.
    12                                        Attorneys for Plaintiffs and the Class
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

          NOTICE OF MOTION AND PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                   OF CLASS AND REPRESENTATIVE ACTION SETTLEMENT
                                           2
